Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT

The examiner makes the following technical corrections, which are not intended to change the scope of the claimed invention.

Claim 61.

A method for making content globally searchable across the internet, comprising: 
(a) capturing a content in a computer that is part of the internet; and then 
(b) capturing an authenticated user who captured the content; and then 
(c) generating in the computer a globally unique persistent identifier corresponding to the content; and then 
Page 3(d) capturing an indicator of existence and accessibility expressing whether the intention of the authenticated user is to not permit that the existence of the content is presented to an authenticated searcher in another computer that is part of the internet as part of the list of objects that match a search across the internet performed by the authenticated searcher; or to permit that the existence of the content is presented to the authenticated searcher in the other computer that is part of the internet as part of the list of objects that match the search across the internet performed by the authenticated searcher further enabling the authenticated searcher to request permission to access the content by presenting an identity of the authenticated searcher further enabling the authenticated user to grant permission to the identity of the authenticated searcher to access the content; or to permit that the existence of the content is presented to the authenticated searcher in the other computer that is part of the internet as part of the list of objects that match the search across the internet performed by the authenticated searcher and to permit the identity of the authenticated searcher to access the content [[.]] ; and then
(e) communicating to a server that is part of the internet metadata of the content comprising the globally unique persistent identifier, and the authenticated user who captured the content, 

Claim 67
A method for making content globally searchable across the internet, comprising: 
(a) capturing a content in a computer that is part of the internet; and then 
(b) capturing an authenticated user who captured the content; and then 
(c) generating in the computer a URL corresponding to the content; and then 
(d) capturing an indicator of existence and accessibility expressing whether the intention of the authenticated user is: to not permit that the existence of the content is presented to an authenticated searcher in another computer that is part of the internet if the authenticated searcher requests the URL; or to permit that the existence of the content is presented to the authenticated searcher in the other computer that is part of the internet if the authenticated searcher requests the URL further enabling the authenticated searcher to request permission to access the content by presenting an identity of the authenticated searcher further enabling the authenticated user to grant permission to the identity of the authenticated searcher to access the content; or to permit that the existence of the content is presented to the authenticated searcher in the other computer that is part of the internet if the authenticated searcher requests the URL and to permit the identity of the authenticated searcher to access the content [[.]]; and then  
(e) communicating to a server that is part of the internet metadata of the content comprising the URL, and the authenticated user who captured the content, and the indicator of existence and accessibility, and storage location information in the computer for the content.

Conclusion

Applicant is cautioned to avoid entry of any new matter in any amendment(s) to the claim(s), drawing(s), or specification. Any amendment or correction which enters new matter may trigger a rejection under 35 USC 112 ¶ 1 and / or 35 USC 132(a). See also MPEP 706.03(o). 

For additional art discovered by the examiner and deemed to be relevant, please see form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt A Mueller whose telephone number is (571)270-3889.  The examiner can normally be reached during standard business hours, but prefers interviews to be conducted Tues - Thur. The examiner can also be reached by personal fax at (571) 270-4889. Please use this fax number for any written interview requests. Include a written interview agenda with the interview request (form PTOL-413A- see MPEP 713.01), and if required, authorization to act in a representative capacity (form PTO/SB/84 – see MPEP 405). The examiner strongly suggests the submission of an agenda in order to facilitate discussion. The examiner also encourages the submission of draft amendments with the interview agenda. Phone interviews will not be granted to attorneys not of record without submission of form PTO/SB/84.
Please note that any document submitted by applicant in connection with this or any other matter must be made part of the official record as required by the Federal Records Act, 44 U.S.C. 3101 et seq. Any instruction contained in any submission requesting the examiner not to enter a document into the record will be disregarded.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached at 571-272-3677.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

Friday, May 28, 2021
/K. A. M./
Examiner, Art Unit 2157
	/James Trujillo/            Supervisory Patent Examiner, Art Unit 2157